                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      A & C TRADE CONSULTANTS, INC.,                  Case No. 18-cv-05356-MMC
                                                       Plaintiff,                        ORDER DENYING WITHOUT
                                  8
                                                                                         PREJUDICE PLAINTIFF'S EX PARTE
                                                 v.                                      MOTION FOR TEMPORARY
                                  9
                                                                                         RESTRAINING ORDER, ISSUANCE
                                  10     JOEL E. ALVAREZ, et al.,                        OF ORDER TO SHOW CAUSE, AND
                                                                                         IMPOSITION OF CONSTRUCTIVE
                                                       Defendants.                       TRUST
                                  11

                                  12                                                     Re: Dkt. No. 12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is plaintiff A & C Trade Consultants, Inc.'s "Ex Parte Motion for

                                  15   Temporary Restraining Order; Order to Show Cause Why a Preliminary Injunction Should

                                  16   Not Be Issued; [and] Imposition of a Constructive Trust," filed November 21, 2018.

                                  17          A temporary restraining order may not issue in the absence of notice to the

                                  18   defendant unless "specific facts in an affidavit or a verified complaint clearly show that

                                  19   immediate and irreparable injury, loss, or damage will result to the movant before the

                                  20   adverse party can be heard in opposition" or "the movant's attorney certifies in writing any

                                  21   efforts made to give notice and the reasons why it should not be required." See Fed. R.

                                  22   Civ. P. 65(b). Here, plaintiff has not provided proof that it served the motion on, or

                                  23   otherwise provided notice thereof to, any defendant, nor has it endeavored to show that

                                  24   either of the above-referenced exceptions to the notice requirement are applicable.

                                  25          To the extent plaintiff may be implicitly contending property or monies in the

                                  26   possession of defendants Joel E. Alvarez ("Alvarez") and/or Ethel Nogal ("Nogal") is

                                  27   likely to be dissipated if they are made aware of the instant motion, plaintiff has failed to

                                  28   show that providing the ordinarily requisite notice thereof will result in such dissipation of
                                  1    assets or other loss to plaintiff. Indeed, although plaintiff advised Alvarez some time ago

                                  2    that it believed he had taken funds from plaintiff without authorization (see Hsu Decl.

                                  3    ¶¶ 3, 11), plaintiff has acknowledged that Alvarez thereafter returned at least some of

                                  4    those funds to plaintiff (see id. ¶ 11). Additionally, plaintiff's counsel has spoken to both

                                  5    Nogal and her counsel about plaintiff's claims (see Holmes Decl. ¶ 5), and, again, there is

                                  6    no showing that, in response thereto, Nogal took any action to secrete or otherwise

                                  7    dissipate any assets.

                                  8           Accordingly, plaintiff's motion is hereby DENIED, without prejudice to plaintiff's

                                  9    providing notice thereof to defendants.

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: November 26, 2018
Northern District of California
 United States District Court




                                                                                                MAXINE M. CHESNEY
                                  13                                                            United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
